Citation Nr: 1034979	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred from March 22, 2008, to April 1, 2008.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to October 
1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 determination by the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A review of the claims file reveals additional development is 
necessary before a decision on the merits of the claim can be 
reached.  

The Veteran submitted a VA Form 9, Appeal to Board of Veterans' 
Appeals, in March 2009 at which time he indicated that he desired 
a travel board hearing before the Board.  The Veteran was 
scheduled for a travel board hearing before a member of the Board 
in August 2010.  However, the Veteran did not appear for the 
hearing.  The Veteran submitted a statement later in August 2010 
and indicated that he did not appear for the Board hearing due to 
a scheduling conflict and he requested that the hearing be 
rescheduled.  The motion to reschedule the hearing was 
subsequently granted.  Consequently, the Board must remand the 
Veteran's case so that he can be rescheduled for a hearing before 
a member of the Board.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board 
hearing before a member of the Board.  
Provide the Veteran and his representative 
with notice of the hearing.	

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


